DETAILED ACTION
Applicant’s response, received on 12/09/2020, to the previous office action has been considered and made of record. Claims 1-20 are pending further examination.


Response to Arguments
Applicant's arguments, see pages 7-9 of Applicant’s Remarks filed 12/09/2020 ,in response to the previously presented 35 USC 102 and 35 USC 103 prior art rejections of claims 1-20  and the newly presented limitations of the independent claims have been fully considered but they are not persuasive. For at least the below discussed reasoning and the presented modified rejections of claims 1-20, the rejection of claims 1-20 in view of the prior art has been maintained.
Applicant has argued on pages 7-8 of Applicant’s Remarks that the newly presented claim limitation “transpose a three-dimensional (3D) tensor output of the convolution operation from width-height-channel (WHC) order to channel-height-width (CHW) order, and determine, based at least on the transposed 3D tensor output of the convolution operation…” of independent claims 1 and 10 has not been disclosed by the relied upon prior art teachings of Zhan.
In response to Applicant’s arguments: The presented claim amendments to the independent claims further specifying a transposing of an order from WHC order to CHW order does not assign a particular row, column, or depth arrangement to each of the corresponding width (W), height (H), and channel (C) components of their corresponding 3D matrices.  Hence the transposition of the 3D tensor received from the output of the convolution layer (Final 2 paragraphs in the RHC pg 3730 of Zhan) from the “Width” “Height” “Channel” (see Fig 3 pg 3731 of Zhan, wherein “number” of Zhan 
Applicant has similarly argued (pages 8-9) that for the same reasoning as argued with respect to claims 1 and 10 that the prior art teachings of Zhan in view of Park have failed to disclose all the limitations of corresponding claims 3, 5, 12, 14, 19, and 20.
In response to Applicant’s arguments: For at least the reasoning provided in the discussion above with respect to claims 1 and 10 the limitations argued with respect to the transposition of order of the 3D tensor have been disclosed by the teachings of Zhan. Hence the corresponding claim limitations of independent claim 19 and dependent claims 3, 5, 12, 14, and 20 have been disclosed by Zhan as discussed with respect to claims 1 and 10 in view of the teachings of Park. Therefore, the corresponding prior art rejection of claims 3, 5, 12, 14, 19, and 20 have been maintained.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-11, 13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhan et al (“Handwritten Digit String Recognition Using Convolutional Neural Network”).

With respect to Claims 1 and 10: A spatially sparse convolutional neural network (CNN) system for inking applications, the system comprising: [Zhan (pg 3733 LHC 2nd para) disclosed process performed on a computing device having CPU, GPU, and inherently the operations and memory storing thereon to perform the disclosed method.]
at least one processor; and [Zhan (pg 3733 LHC 2nd para) disclosed process performed on a computing device having CPU, GPU, and inherently the operations and memory storing thereon to perform the disclosed method.]
a computer-readable medium storing instructions that are operative when executed by the at least one processor to: [Zhan (pg 3733 LHC 2nd para) disclosed process performed on a computing device having CPU, GPU, and inherently the operations and memory storing thereon to perform the disclosed method.]
receive input data as a sparse tensor; [Each layer of the convolutional neural network of Zhan (Fig 2, pg 3730 LHC “A. Feature Extraction”) receives input image data and feature map data in a 3D tensor format (4th para RHC pg 3730) comprising “number, height, and width of feature maps.”. At each layer of said feature extraction process an additional convolution layer is added to the tensor by convolving non-zero and zero elements of the tensor data with the dense block (see Fig 2) kernels. Hence at the output of each stage/layer is a structure tensor that is input and stored as tensor data for the next layer of said feature extraction process until the output stage at which (see Fig 2) the tensor is transposed and processed by the “fully connected” and CTC layers of the handwriting recognition process.]
store the input data in a sparse tensor data structure, wherein the sparse tensor data structure includes a non-zero element having a value and an index; [At each layer of said feature extraction process an additional convolution layer is added to the tensor by convolving non-zero and zero elements of the tensor data with the dense block (see Fig 2) kernels. Hence at the output of each stage/layer is a structure tensor that is input and stored as tensor data for the next layer of said feature extraction process until the output stage at which (see Fig 2) the tensor is transposed and processed by the “fully connected” and CTC layers of the handwriting recognition process.]
perform a convolution operation using the input data in the sparse tensor data structure and a kernel, wherein the non-zero element of the input data is multiplied by an element of the kernel that is indexed based at least on the index of the non-zero element of the input data; [At each indexed “l” layer of said feature extraction process an additional convolution layer “l” is added to the tensor by convolving non-zero and zero elements of the tensor data with the dense block (see Fig 2) kernels. Hence at the output of each stage/layer is a structure tensor that is input and stored as tensor data for the next layer of said feature extraction process until the output stage at which (see Fig 2) the tensor is transposed and processed by the “fully connected” and CTC layers of the handwriting recognition process.]
transpose a three-dimensional (3D) tensor output of the convolution operation from width-height-channel (WHC) order to channel-height-width order, and [The transposition of the 3D tensor received from the output of the convolution layer (Final 2 paragraphs in the RHC pg 3730 of Zhan) from the “Width” “Height” “Channel” (see Fig 3 pg 3731 of Zhan, wherein “number” of Zhan corresponds to the “channel” of the present claim limitations) to a “Channel” “Height” Width” order has been disclosed because the ordering with respect to the output format (in this case a matrix of data values consisting of a number of rows, columns arranged in a particular format) has not been specified by the currently presented claim limitations.]
determine, based at least on the transposed 3D tensor output of the convolution operation, an output character or object representing the input data. [Output layer and decoder as exampled in Fig 1 having characters 390193 of the input character string recognized. Furthermore, as per section B of page 3730 RHC final 2 paragraphs of Zhan, the output of the convolution layer is a 3D tensor that is then transposed by the dimensional transposition step. Said determination of the output character follows in the final steps (see Fig 2 of Zhan) that receive as an input the result of the transposition of the 3D tensor.]

With respect to Claims 2 and 11: The system of claim 1, wherein
the received input data comprises a three dimensional (3D) tensor. [Each layer of the convolutional neural network of Zhan (Fig 2, pg 3730 LHC “A. Feature Extraction”) receives input image data and feature map data in a 3D tensor format (4th para RHC pg 3730) comprising “number, height, and width of feature maps.”. Said tensor being a 3D tensor (pg 3730 within 4th para RHC).]

With respect to Claims 4 and 13: The system of claim 1, wherein
the sparse tensor data structure includes an end-of- dimension indicator. [See fig 3 of pg 3731 of Zhan, wherein clearly there is a weight, width a number of feature maps, said number being related to the number of feature maps and layers “L” of the feature extraction process of Fig 1-2 (page 3730). Hence there is clearly a beginning and end indication to the tensor having an ending dimension “L”.]

With respect to Claims 6 and 15: The system of claim 1, wherein performing the convolution operation comprises performing the convolution operation on channel-height-width (CHW) ordered data. [See Fig 3 and the discussion of claim 1, wherein the 3-D tensor data from each convolution operation is then further processed by additional convolutional layers. Hence performing a convolution operation using the process of Zhan is performing the convolution process on 3D tensor data having the height, width, and feature map structure of Fig 3.]

With respect to Claims 7 and 16: The system of claim 1, wherein
the 3D transposed 3D tensor output is a 3D matrix. [Zhan (pg 3730, Fig 2, two blocks of the method performing the Feature Dimension transpose) the transposing of the channels (Fig 3) from a 3D tensor output from the convolution process width and height and number of channels to a 3D matrix consisting of at least a sequence of width and height components (Fig 3 pg 3731, pg 3730 RHC final two paragraphs), wherein a 2D matrix is at least a 3D matrix existing in a single plane of the 3D neighborhood.]


the input data is pixel data. [Zhan (pg 3730 Fig 1) 1st item is input block of an image of handwritten text.]	

With respect to Claims 9 and 18: The system of claim 1, wherein
the input data represents handwriting. [Zhan (pg 3730 Fig 1) 1st item is input block of an image of handwritten text.]	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 5, 12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al (“Handwritten Digit String Recognition Using Convolutional Neural Network”) as applied to at least claims 1 and 10 above, in view of the teachings of Park et al (“Zero and Data Reuse-Aware Fast Convolution for Deep Neural Networks on GPU”).

With respect to Claim 19: One or more computer storage devices having computer-executable instructions stored thereon for spatially sparse convolution, which, on execution by a computer, cause the computer to perform operations comprising: [Zhan (pg 3733 LHC 2nd para) disclosed process performed on a computing device having CPU, GPU, and inherently the operations and memory storing thereon to perform the disclosed method.]
receiving input data as a sparse tensor, wherein the received input data comprises a three dimensional (3D) tensor; [Each layer of the convolutional neural network of Zhan (Fig 2, pg 3730 LHC “A. Feature Extraction”) receives input image data and feature map data in a 3D tensor format (4th para RHC pg 3730) comprising “number, height, and width of feature maps.”. At each layer of said feature extraction process an additional convolution layer is added to the tensor by convolving non-zero and zero elements of the tensor data with the dense block (see Fig 2) kernels. Hence at the output of each stage/layer is a structure tensor that is input and stored as tensor data for the next layer of said feature extraction process until the output stage at which (see Fig 2) the tensor is transposed and processed by the “fully connected” and CTC layers of the handwriting recognition process. Zhan: A 3D tensor format (4th para RHC pg 3730) comprising “number, height, and width of feature maps.”.]
[Said 3D tensor inherently stored in said computing device for processing in the digital image processing outlined in at least Fig 1-3 of Zhan.]
the sparse tensor data structure includes a non-zero element having a value and an index, wherein [At each layer of said feature extraction process an additional convolution layer is added to the tensor by convolving non-zero and zero elements of the tensor data with the dense block (see Fig 2) kernels. Hence at the output of each stage/layer is a structure tensor that is input and stored as tensor data for the next layer of said feature extraction process until the output stage at which (see Fig 2) the tensor is transposed and processed by the “fully connected” and CTC layers of the handwriting recognition process. Zhan has not further disclosed the below claim limitations requiring “the sparse tensor data structure omits zero-value elements of the input data” and “omits multiplication operations for zero-value elements of the input data”.]
the sparse tensor data structure omits zero-value elements of the input data, and wherein [Park (abstract and pg 1 RHC 4th paragraph) has disclosed omitting and skipping of use in convolution operations of a deep CNN the zero valued input data.]
the sparse tensor data structure includes an end-of-dimension indicator; [Zhan: Fig 3 of pg 3731, wherein clearly there is a weight, width a number of feature maps, said number being related to the number of feature maps and layers “L” of the feature extraction process of Fig 1-2 (page 3730). Hence there is clearly a beginning and end indication to the tensor having an ending dimension “L”.]
performing a convolution operation using the input data in the sparse tensor data structure and a kernel, wherein the non-zero element of the input data is multiplied by an element of the kernel that is indexed based at least on the index of the non-zero element of the input data, wherein [Zhan: At each indexed “l” layer of said feature extraction process an additional convolution layer “l” is added to the tensor by convolving non-zero and zero elements of the tensor data with the dense block (see Fig 2) kernels. Hence at the output of each stage/layer is a structure tensor that is input and stored as tensor data for the next layer of said feature extraction process until the output stage at which (see Fig 2) the tensor is transposed and processed by the “fully connected” and CTC layers of the handwriting recognition process.]
the convolution operation omits multiplication operations for zero- value elements of the input data, and wherein [Park (abstract and pg 1 RHC 4th paragraph) has disclosed omitting and skipping of use in convolution operations of a deep CNN the zero valued input data.]
performing the convolution operation comprises performing the convolution operation on channel-height-width (CHW) ordered data; and [Zhan: the 3-D tensor data from each convolution operation is then further processed by additional convolutional layers. Hence performing a convolution operation using the process of Zhan is performing the convolution process on 3D tensor data having the height, width, and feature map structure of Fig 3.]
transposing an output of the convolution operation from width-height-channel (WHC) order to CHW order. [Zhan (pg 3730, Fig 2, two blocks of the method performing the Feature Dimension transpose) the transposing of the channels (Fig 3) from width and height to height and width (Fig 3 pg 3731, pg 3730 RHC final two paragraphs).]
	[Park and Zhan are analogous art of processing data using Convolutional Neural Networks on devices having CPU and GPU, wherein input data having potential zero values are processed. It would have been obvious to one of ordinary skill in the art to perform in the input data check and omission process of Park on the input data of Zhan to perform the expected result of detecting and omitting said zero values from the convolution operations of the CNN as disclosed by the process of Park. The motivation for combining would have been to improve computation efficiency by removing unnecessary convolution multiplications resulting in obvious zero valued outputs such as the multiplication by zero elements (see Abstract of Park). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Zhan and Park to achieve the limitations of the above claim elements.]

With respect to Claim 20: The one or more computer storage devices of claim 19, wherein
the input data is pixel data representing handwriting, and wherein the operations further comprise: [Zhan (pg 3730 Fig 1) 1st item is input block of an image of handwritten text.]	
determining, based at least on the convolution operation, an output character or object representing the input data. [Output layer and decoder as exampled in Fig 1 having characters 390193 of the input character string recognized.]

With respect to Claims 3 and 12: The system of claim 1, wherein [As per the above discussion of Claim 1: Zhan has disclosed the input of sparse tensor data structure and the processing of said data using convolution process with kernels of the CNN as outlined in Figures 1-3 as discussed with respect to claim 1. Zhan has not further disclosed the below claim limitations requiring “the sparse tensor data structure omits zero-value elements of the input data” of claims 3 and 12 and the (Note: with respect to claims 5 and 14) “omits multiplication operations for zero-value elements of the input data”.]
the sparse tensor data structure omits zero-value elements of the input data. [Park (abstract and pg 1 RHC 4th paragraph) has disclosed omitting and skipping of use in convolution operations of a deep CNN the zero valued input data.]
	[Park and Zhan are analogous art of processing data using Convolutional Neural Networks on devices having CPU and GPU, wherein input data having potential zero values are processed. It would have been obvious to one of ordinary skill in the art to perform in the input data check and omission process of Park on the input data of Zhan to perform the expected result of detecting and omitting said zero values from the convolution operations of the CNN as disclosed by the process of Park. The motivation for combining would have been to improve computation efficiency by removing unnecessary convolution multiplications resulting in obvious zero valued outputs such as the multiplication by zero elements (see Abstract of Park). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Zhan and Park to achieve the limitations of the above claim elements.]


With respect to Claims 5 and 14: The system of claim 1, wherein [As per the above discussion of Claim 1: Zhan has disclosed the input of sparse tensor data structure and the processing of said data using convolution process with kernels of the CNN as outlined in Figures 1-3 as discussed with respect to claim 1. Zhan has not further disclosed the below claim limitations requiring (Note: with respect to claims 3 and 12) “the sparse tensor data structure omits zero-value elements of the input data” and the “omits multiplication operations for zero-value elements of the input data” of claims 5 and 14.]
the convolution operation omits multiplication operations for zero-value elements of the input data. [Park (abstract and pg 1 RHC 4th paragraph) has disclosed omitting and skipping of use in convolution operations of a deep CNN the zero valued input data.]
[Park and Zhan are analogous art of processing data using Convolutional Neural Networks on devices having CPU and GPU, wherein input data having potential zero values are processed. It would have been obvious to one of ordinary skill in the art to perform in the input data check and omission process of Park on the input data of Zhan to perform the expected result of detecting and omitting said zero values from the convolution operations of the CNN as disclosed by the process of Park. The motivation for combining would have been to improve computation efficiency by removing unnecessary convolution multiplications resulting in obvious zero valued outputs such as the multiplication by zero elements (see Abstract of Park). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Zhan and Park to achieve the limitations of the above claim elements.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srinivas, Suraj, Akshayvarun Subramanya, and R. Venkatesh Babu. ("Training sparse neural networks.") have disclosed implementations of sparse neural networks for processing image data including pruning and omitting of low magnitude weights during the convolutional process of said Neural Network.
Glorot et al (“Deep Sparse Rectifier Neural Networks”) has disclosed background technical information with respect to several of the features relied upon by the presently cited prior art reference of Zhan et al. 	
Huang et al (“Densely Connected Convolutional Networks”) has disclosed background technical information with respect to several of the features relied upon by the presently cited prior art reference of Zhan et al.	
Krizhevsky et al (“ImageNet Classification with Deep Convolutional Neural Networks”) has disclosed background technical information with respect to several of the features relied upon by the presently cited prior art reference of Zhan et al.	
Lo, Mankit (US 2018/0046898) has disclosed a digital image processing training and using a convolutional neural network (not handwriting or “inking” as in the presently examined application) wherein a 3D matrix of input data to the CNN and the skipping/omission of zero entries during the convolution process of CNN is performed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        				/KIM Y VU/                                                          Supervisory Patent Examiner, Art Unit 2666